Citation Nr: 1215192	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  11-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
On her May 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board at the RO.  The hearing request was then withdrawn in May 2011 and November 2011 statements.  Thus, the request for a hearing is considered withdrawn in accordance with 38 C.F.R. § 20.702 (d) (2011).

In March 2011, the Veteran indicated that she wished to represent herself in her appeal.  However, in September 2011, VA received a letter from a private attorney indicating that he had been retained to act as the Veteran's representative.  A power of attorney, executed on VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), was never received from the attorney.  Additionally, the Veteran reported in an April 2012 statement that she did not want a representative.  The Board therefore finds that the Veteran is not represented in the matter currently before the Board.  See 38 C.F.R. § 14.631(a) ("a power of attorney...is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before the Department.").

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.

2.  The Veteran's service connected disabilities preclude her from performing gainful employment for which her education and occupational experience would otherwise qualify her.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Increased Rating PTSD

Service connection for PTSD was granted in an October 2003 rating decision with an initial 30 percent evaluation assigned effective May 22, 2002.  An increased initial 70 percent evaluation was granted by the Board in January 2010 and implemented by the RO in a February 2010 rating decision effective from the date of service connection, May 22, 2002.  The February 2011 rating decision on appeal continued the 70 percent evaluation.  The Veteran contends that an increased rating is warranted as her PTSD is productive of severe symptoms and total occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that the Veteran has manifested psychiatric disorders other than service-connected PTSD.  Treatment records from the Cleveland VA Medical Center (VAMC) show a consistent diagnosis of major depressive disorder and the Veteran has experienced increased depression due to grief and bereavement since the death of her mother in March 2009.  VA psychologists who examined the Veteran in April 2009 and April 2010 also noted that she was preoccupied with her mother's death and her grief colored her answers to questions concerning symptoms specific to PTSD.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, although the Veteran's depression following her mother's death and associated with major depressive disorder is not a service-connected disability, none of the VA examiners or the Veteran's treating psychologist have separated the symptoms from the service-connected PTSD.  Therefore, the Board will consider the Veterans full presentation of psychiatric symptoms determining the appropriate disability rating. 

The Board finds that the Veteran's PTSD does not most nearly contemplate the criteria associated with a 100 percent evaluation.  Although the Veteran has not manifested any of the specific symptoms associated with a 100 percent evaluation, such as gross impairment to thought processes and persistent delusions or hallucinations, a total rating is warranted if her service-connected PTSD causes total occupational and social impairment, regardless of whether she has some, all, or none of the symptoms listed in the rating formula, and regardless of whether her symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3  (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  Thus, while the Veteran has not manifested any of the specific symptoms associated with a total rating, the Board finds that she has also not manifested total occupational and social impairment and a 100 percent evaluation is not appropriate. 

The evidence establishes some occupational and social impairment stemming from the Veteran's PTSD.  The April 2009 and April 2010 VA examiners both found that the Veteran's PTSD resulted in a moderate to moderately severe reduction in vocational and social functioning.  The examiners found that the Veteran would likely experience problems in the workplace with communication and interaction with co-workers and supervisors, but they did not indicate that she experienced total impairment.  The Board notes that the Veteran's VA psychologist provided a June 2010 medical opinion on her behalf finding that the Veteran was not employable due to PTSD.  However, this opinion does not find that the Veteran is totally occupationally impaired; rather, it states that the Veteran would have difficulty forming work relationships due to her current emotional state.  The opinion also notes that the Veteran had made some recent improvement with respect to her PTSD symptoms.  The Veteran also reported during the April 2010 VA examination that she maintained several close relationships including with her sister and cousin.  It is therefore clear that the Veteran's service-connected PTSD has not manifested total occupational and social impairment.  

The Veteran's Global Assessment of Functioning (GAF) scores are also not indicative of total occupation and social impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores throughout the claims period have ranged from 55 to 60, consistent with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.  Therefore, the Veteran's GAF scores are not consistent with total occupational and social impairment as contemplated by a 100 percent rating. 

The preponderance of the evidence is therefore against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as her PTSD has not met or approximated total occupational or social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms that result in moderate to moderately severe social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.



TDIU Claim

The Veteran contends that a grant of TDIU is warranted as she is unemployable due to service-connected disabilities including PTSD.  VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD, rated as 70 percent disabling, degenerative changes of the cervical spine, rated as 20 percent disabling, dermatitis of neck and face and tinea pedis of the legs and feet, rated as 10 percent disabling, a right shoulder strain with arthritis, rated as 10 percent disabling, and recurring urinary tract infections, rated as noncompensably disabling.  The combined evaluation for compensation is 80 percent disabling.  The Veteran therefore meets the minimum schedular criteria for a grant of TDIU.  See 38 C.F.R. § 4.16(a) (if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  

The record establishes that the Veteran has not worked since April 1996 when she was employed as a counter clerk for a fish market.  However, she graduated from college in August 2002 with a bachelor's degree and volunteered as a research assistant at the university until April 2006. 

After review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unemployable due to her service-connected disabilities.  In support of her claim for unemployability, the Veteran submitted a June 2010 statement from her treating psychologist at the Cleveland VAMC concluding that the Veteran is unemployable due to her current emotional state, suicidal ideation, and anger.  The VA psychologist further noted that the Veteran could not manage in a normal work environment or have normal relationships with coworkers.  The Veteran's VA treatment records also note that she has poor emotional stability and frequent episodes of emotional crisis and has been treated by the same psychologist for over 10 years.  Furthermore, VA orthopedic examinations conducted in April 2010 establish that the Veteran is incapable of heavy and overhead work due to her cervical and right shoulder arthritis. 

The record also contains some evidence against the claim.  VA psychologists who examined the Veteran and reviewed the claims file in April 2009 and April 2010 concluded that the Veteran was not unemployable due to service-connected PTSD.  The examiners noted that the Veteran would experience problems with work efficiency, productivity, and communication.  While these medical opinions were provided following review of the Veteran's claims file, the Board notes that the Veteran's VA psychologist (who rendered the June 2010 opinion in support of the claim) has been her treating therapist for over 10 years and is also well acquainted with the Veteran's relevant psychiatric history.  

The Board therefore finds that the evidence is evenly weighted as to whether the Veteran is unemployable due to service-connected disabilities including PTSD.  
As the evidence of record is essentially in equipoise, and the Board will resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for TDIU, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  Regarding the claim for an increased rating for PTSD, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  The Veteran has not reported undergoing any private treatment of her PTSD. Additionally, the record contains proper VA examinations and medical opinions in April 2009 and April 2010 describing the symptoms and severity of the Veteran's service-connected PTSD and other mental disorders, to include their effect on her occupational and social functioning.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied. 

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


